Citation Nr: 1447222	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disorder manifested by dizziness, to include Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied service connection for a head injury.  The Board has reframed the issue on appeal to more accurately reflected the claimed condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.

The issues of service connection for hearing loss, tinnitus, and depression are raised in the record, in the September 2014 appellate brief, and these issues are referred to the Agency of Original Jurisdiction (AOJ) for adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for dizzy spells attributable to either an in-service head injury or a diagnosis of Meniere's disease.  

Private treatment records dated in 2008 reflect a diagnosis of Meniere's disease.  The Veteran's representative asserts that the Veteran's hearing underwent a significant threshold shift in service and that the Veteran's current Meniere's disease, with symptoms of hearing loss and vertigo, is related to an in-service hearing threshold shift.  Service treatment records contain audiograms at induction and separation.  Although the examiner did not indicate a significant threshold shift at that time, given the Veteran's and his representative's contentions, the Board finds that a VA examination to determine the nature and etiology of the Veteran's current dizziness is warranted.  

The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, and to determine whether significant threshold shifts in hearing were incurred between enlistment and separation, service department audiometric test results through October 31, 1967 under the ASA standards must be converted to ISO-ANSI standards.  

Additionally, an October 2008 VA treatment record reflects a diagnosis of central vertigo and benign positional vertigo.  According to a November 2008 VA treatment record the Veteran stated that he was hit in the back of the head with the butt of a rifle in 1965 during a scuffling event and that he was placed in the stockade for assaulting a superior officer.  Although an MRI was reported as normal, the examiner indicated that the Veteran had chronic and recurring vertigo for over 40 years.  In light of the foregoing, the Board finds that a remand is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, since this claim must be remanded for other matters, the Board finds that the RO/AMC should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the VA Medical Center in Memphis, Tennessee dated from October 2010 to the present.

2.  Schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current disorder manifested by dizziness, to include Meniere's disease.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination and review of the claims file, to include the Veteran's service and post-service treatment records and with consideration of the Veteran's statements regarding his symptomatology since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by dizziness is causally or etiologically related to active duty, to include the likelihood that any such disability first manifested during a period of active duty service. 

The VA examiner is reminded that regardless of whether the VA examination demonstrates a current disability manifested by dizziness, the assessment must include consideration of any such disability diagnosed during the pendency of the appeal, including Meniere's disease.  The examiner must obtain a detailed history concerning the onset of symptoms, frequency of occurrence, and duration of dizziness, including Meniere's disease, at all time periods beginning from the alleged onset. 

In making the determination, the examiner should consider the enlistment and separation audiograms.  In order to facilitate data comparison, the examiner must convert the service department audiometric test results included in the record that were generated through October 31, 1967 from American Standards Association (ASA) measurements to the International Standards Organization (ISO)-American National Standards Institute (ANSI) measurements, and include the conversions in the examination report.  If conversion is not necessary for a set of service department audiometric test results, the examiner must indicate why the conversion is unnecessary. 

3.  Then, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



